Filed 7/21/21 Desimone v. Retirement Board etc. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 DANIEL DESIMONE,                                             2d Civil No. B307702
                                                          (Super. Ct. No. 19CV01709)
      Plaintiff and Appellant,                              (Santa Barbara County)

 v.

 RETIREMENT BOARD OF
 THE SANTA BARBARA
 COUNTY EMPLOYEES’
 RETIREMENT SYSTEM,

      Defendant and Respondent.


             Daniel Desimone appeals from judgment after the
trial court denied his petition for writ of mandate, which sought
to set aside the decision denying his application for
service-connected disability retirement benefits by the
Retirement Board of the Santa Barbara County Employees’
Retirement System (the Board). We affirm.
          FACTUAL AND PROCEDURAL HISTORY
            In 2006, Desimone began working for the County of
Santa Barbara (County) as a corrections officer (now custody
deputy). In October 2007, Desimone injured his lower back. The
incident occurred at a private gym inside an apartment complex
on a weekend when Desimone was not working and no other
County employees were present. Desimone was attempting to lift
350 pounds without the direction or supervision of a fitness
trainer. The injury resulted in permanent damage to his spine.
He said that he was lifting weights in hopes of being promoted to
Deputy Sheriff.
            Desimone continued working as a custody deputy
until March 2016. In 2017, he filed an application for disability
retirement benefits. Desimone was examined by Drs. Conwisar
and Ganjianpour. Both physicians agreed he was permanently
incapacitated, but they disagreed on whether his disability was
service connected. Dr. Conwisar opined that it was “within
reasonable medical probability” that Desimone’s work activities
contributed to the injury. Dr. Ganjianpour opined that
Desimone’s disc herniation resulted from the 2007 weight-lifting
incident and that his work duties did not “significantly and
measurably contribute” to his incapacity. The Board referred the
question of whether the disability was service connected to a
referee.
            At an evidentiary hearing, the referee reviewed
medical reports including the reports of Drs. Conwisar and
Ganjianpour, employment records, and Desimone’s testimony.
The referee also considered the opinion of a third physician, Dr.
Harter, who found there was no evidence that Desimone’s spinal




                                2
degeneration accelerated at a rate greater than normal for a man
of his size and age.
             The referee found that Desimone’s weight-lifting
injury was not work related and that he “did not carry his burden
of proving that his work duties accelerated his injury resulting in
permanent incapacity.” The Board adopted the referee’s
recommendation and denied the application for service-connected
disability retirement benefits.
             Desimone petitioned for review of the Board’s
decision (Code of Civ. Proc., § 1094.5). He argued pursuant to
Ezzy v. Workers’ Comp. Appeals Bd. (1983) 146 Cal.App.3d 252
(Ezzy), that he was entitled to service-connected disability
benefits because (1) he believed that his weight-lifting activity
was expected by his employer and (2) his belief was objectively
reasonable.
             The court found Desimone did not carry his burden to
show that his disability was service connected. It determined the
evidence supported a finding that the off-duty weight-lifting
injury was not work related and that his work duties were not a
“real and measurable cause of his incapacity.”
             With respect to Ezzy, supra, 146 Cal.App.3d 252, the
court found that Desimone’s reliance on that case was
“misplaced” because Ezzy was “factually distinguishable.”
Nonetheless, the court also found Desimone did not establish that
his belief that his employer expected him to engage in off-hours
weight-lifting activity was objectively reasonable.
                           DISCUSSION
             Desimone’s sole contention on appeal is that the trial
court did not properly apply the test set forth in Ezzy, supra, 146




                                3
Cal.App.3d 252, to the undisputed facts when it found that his
incapacity was not service connected. His contention lacks merit.
             Pursuant to the County Employees Retirement Law
of 1937 (the CERL) (Gov. Code, § 31450 et seq.), a county
employee may be entitled to disability retirement benefits if they
have become “permanently incapacitated” for the performance of
their work duties as a result of injury substantially arising out of
and in the course of their employment. (Gov. Code, § 31720,
subd. (a); Flethez v. San Bernardino County Employees
Retirement Assn. (2017) 2 Cal.5th 630, 635-636.)
             The employee has the burden to prove their
incapacity is service connected. (Rau v. Sacramento County
Retirement Board (1966) 247 Cal.App.2d 234, 238.) An
employee’s incapacity is service connected if there is a “‘real and
measurable’ connection” between the employee’s job and his or
her incapacitating condition. (Bowen v. Board of Retirement
(1986) 42 Cal.3d 572, 578.)
             We review the trial court’s factual findings for
substantial evidence, and pure questions of law de novo.
(Alberda v. Board of Retirement of Fresno County Employees’
Retirement Assn. (2013) 214 Cal.App.4th 426, 433-434.) Here,
because Desimone’s sole contention is whether the court properly
applied the Ezzy test to the undisputed facts, our review is de
novo.1


      1 To the extent that Desimone challenges the court’s factual
findings, he does not meet his burden because he did not
designate the administrative record as part of the record on
appeal. (Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295.) Failure
to furnish an adequate record to review the trial court’s factual




                                 4
             In Ezzy, supra, 146 Cal.App.3d 252, the court of
appeal held that a worker’s compensation claimant injured
during a company-sponsored softball game was participating in
an activity in the course of her employment. The court
interpreted Labor Code section 3600, subdivision (a)(9)2, which
provides that an employer is not liable for an injury where the
injury arises out of “voluntary participation in an off-duty
recreational, social, or athletic activity not constituting part of
the employee’s work-related duties, except where these activities
are a reasonable expectancy of, or are expressly or impliedly
required by, the employment.” (Labor Code, § 3600, subd. (a)(9),
italics added.) The court interpreted the test for a “‘reasonable
expectancy of employment’” to require that: (1) the employee had
a subjective belief that their participation of an off-duty activity
is expected by the employer, and (2) such belief was objectively
reasonable. (Ezzy, at p. 260.) Applying this test, the court of
appeal concluded that the claimant’s participation in the softball
game was an “activity which was a ‘reasonable expectancy’ of her
employment.” (Id. at p. 263.)
             Ezzy, supra, 146 Cal.App.3d 252, is not controlling
authority because it involved a worker’s compensation claim
under the Labor Code, and not, as here, a claim for
service-connected disability retirement benefits under the CERL
(Gov. Code, § 31720). (See Pearl v. Workers’ Compensation
Appeals Bd. (2001) 26 Cal.4th 189, 197 [recognizing the Public
Employee’s Retirement Law and worker’s compensation law have


findings requires us to resolve the matter in favor of the
judgment. (Id. at p. 1296.)

      2   Formerly Labor Code section 3600, subdivision (a)(8).



                                  5
common goals but are distinct legislative schemes].) The trial
court was therefore not required to apply the Ezzy test to
determine whether Desimone’s injury was service connected.
             But, even under the Ezzy test, Desimone did not
prove that his injury was sustained in the course of his
employment. He argues that his subjective belief that the
County expected him to participate in heavy weight lifting was
objectively reasonable. We disagree.
             In considering whether an employee’s belief was
objectively reasonable, “we must focus our attention on the
specific activity in which the employee was involved when the
injury occurred.” (City of Stockton v. Workers’ Comp. Appeals Bd.
(2006) 135 Cal.App.4th 1513, 1524 [applying the Ezzy test to a
worker’s compensation claim under Labor Code section 3600].)
The specific activity must have a “substantial nexus between an
employer’s expectations or requirement” or else the “scope of
coverage becomes virtually limitless.” (City of Stockton, at
p. 1524.) “Accordingly, general assertions that it would benefit
the employer for, or even that the employer expects, an employee
to stay in good physical condition are not sufficient.” (Ibid.)
             Here, as the trial court properly observed, “[e]ven if
off duty physical fitness exercise w[as] a requirement of
[Desimone]’s job, which it was not, it would be inherently
unreasonable to assume that the specific activity of unsupervised
heavy weight lifting [of 350 pounds in a friend’s apartment gym
without direction or supervision by a fitness trainer] was
expected or required” by the County. Thus, even if Ezzy applied,
Desimone did not show his weight-lifting activity was a
“reasonable expectancy” of his employment.




                                 6
                       DISPOSITION
            The judgment is affirmed. Respondent shall recover
costs on appeal.
            NOT TO BE PUBLISHED.




                                   TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                               7
                  Thomas P. Anderle, Judge

           Superior Court County of Santa Barbara

               ______________________________

           Ghitterman & Ghitterman and Russell R.
Ghitterman for Plaintiff and Appellant.
           Reicker, Pfau, Pyle & McRoy and Alan A. Blakeboro
for Defendant and Respondent.